                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

                                  Case No.: 8:20-cv-00448-WFJ-TGW

STEVEN J. RUBINSTEIN and
TRACEY F. RUBINSTEIN, as trustees for
THE RUBINSTEIN FAMILY LIVING
TRUST DATED 6/25/2010, and
CARY B. TOONE, individually and
FBO CARY B. TOONE IRA,
RONALD WEBB, individually and
FBO RONALD WEBB IRA,
JUDITH TUGGLE, individually,
GEORGIA F. MURPHY, individually,
HAROLD HAMMON, individually and
FBO HAROLD HAMMON IRA,
and on behalf of all others similarly situated,

       Plaintiffs,

v.

EQUIALT, LLC,
an Arizona limited liability company,
EQUIALT FUND, LLC,
a Nevada limited liability company,
EQUIALT FUND II, LLC,
a Nevada limited liability company,
EQUIALT FUND III, LLC,
a Nevada limited liability company,
EA SIP, LLC,
a Nevada limited liability company,
BRIAN DAVISON, a Florida individual,
BARRY RYBICKI, a Florida individual,
TONY JAMES MICHAEL KELLY, a Florida individual,
FAMILY TREE ESTATE PLANNING, LLC,
an Arizona limited liability company,
JASON PAUL WOOTEN, an Arizona individual,
TIM LADUCA, an Arizona individual,
AMERICAN FINANCIAL SECURITY, LLC,
an Arizona limited liability company,
AMERICAN FINANCIAL INVESTMENTS, LLC,
an Arizona limited liability company,
RONALD F. STEVENSON, an Arizona individual,
JOSEPH FINANCIAL INVESTMENT ADVISORS, LLC,
a California limited liability company, and
ROBERT JOSEPH ARMIJO, a California individual,

      Defendants.
____________________________________________/

                     NOTICE OF PENDENCY OF OTHER ACTIONS
      In accordance with Local Rule 1.04(d), I certify that the instant action:

    IS related to pending or closed civil or criminal case(s) previously filed in this Court, or
     any other Federal or State court, or administrative agency as indicated below:

      Our proposed Class Action Complaint is related to Securities & Exchange
      Commission v. Davison, et al., No. 8:20-cv-00325-MSS-AEP (M.D. Fla.), the
      S.E.C’s enforcement action against EquiAlt and its principals, which shares a
      common factual predicate for related legal claims of securities fraud and the offer
      and sale of unregistered securities.

   __ IS NOT related to any pending or closed civil or criminal case filed with this Court, or any
        other Federal or State court, or administrative agency.

     I further certify that I will serve a copy of this NOTICE OF PENDENCY OF OTHER
ACTIONS upon each party no later than fourteen days after appearance of the party.


              Respectfully submitted this 4th day of March, 2020.



                                           By: s/ Adam M. Moskowitz
                                           Adam M. Moskowitz, Esq.
                                           Fla. Bar No. 984280
                                           Adam@moskowitz-law.com
                                           Adam A. Schwartzbaum
                                           Fla. Bar No. 93014
                                           Adams@moskowitz-law.com
                                           The Moskowitz Law Firm, PLLC
                                           2 Alhambra Plaza, Suite 601
                                           Coral Gables, Florida 33134
                                           Telephone: (305) 740-1423
                                           Facsimile: (786) 298-5737
Jeffrey R. Sonn, Esq.
Fla. Bar. No. 773514
jsonn@sonnlaw.com
Sonn Law Group
One Turnberry Place
19495 Biscayne Blvd. Suite 607
Aventura, FL 33180
Tel. 305-912-3000
Fax: 786-485-1501

Andrew S. Friedman, Esq.
(to be admitted pro hac vice)
afriedman@BFFB.com
Francis J. Balint, Jr., Esq.
(to be admitted pro hac vice)
fbalint@BFFB.com
bking@BFFB.com
Bonnett Fairbourn Friedman & Balint, P.C.
2325 E. Camelback Rd., Suite 300
Phoenix, AZ 85016
Telephone: (602) 274-1100
Facsimile: (602) 274-1199

Attorneys for Plaintiffs
